Citation Nr: 0521246	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Board denied the claim by a 
decision issued in November 2000.  The appellant appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In an order issued in May 2001, 
the Court vacated the November 2000 Board decision, and 
remanded the matter to the Board for readjudication.  In 
August 2003, the Board Remanded the claim for development as 
required when 38 C.F.R. § 19.9(a)(2) was invalidated.  
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The claim now returns to the Board.

In February 2000, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has prostate cancer as a result 
of exposure to pesticides and herbicides, possibly including 
Agent Orange, in service.  The veteran did not serve in 
Vietnam, and is not eligible for application of the 
"presumption" of service connection relating service in 
Vietnam and exposure to herbicides to prostate cancer, under 
the law.  However, he is not precluded from establishing 
service connection with proof of actual direct causation, 
although this route includes the difficult burden of tracing 
causation to a condition or event, such as exposure to 
herbicides, during service.  Combee v. Brown, 34 F.3d 1039, 
1043 (1994).  

In this case, the veteran contends that he sprayed pesticides 
and herbicides as part of his duties to maintain a recreation 
area, Chambers Lake.  The evidence of record establishes that 
Chambers Lake was near the post at which he was stationed, 
and was featured in literature about the post.  However, all 
efforts to obtain information as to whether maintenance of 
the lake might have been assigned to the veteran's unit, and 
efforts to obtain information as to what pesticides or 
herbicides might have been used in such maintenance, have 
been unsuccessful.  Each of the potential sources of 
information contacted have responded that records of 
herbicide or pesticide use, or records of accession of such 
materials, or protocols for such activities as recreation 
area maintenance, if kept, were destroyed many years ago.  

However, following certification of the claim to the Board, 
and after the RO issued the most recent supplemental 
statement of the case (SSOC) of record, the veteran provided 
additional evidence, a copy of a letter written at the time 
he was stationed at that post stating that he was spraying 
weeds and killing brush.  The RO must have an opportunity to 
review this letter and to assess the credibility of the 
veteran that he performed duties which required use of 
pesticides and herbicides.  

Remand is required in order to provide the veteran a medical 
examination and obtain a medical opinion as to the likelihood 
that his current diagnosis of prostate cancer is linked to 
any incident of his service, since an opinion is necessary to 
make a decision on this claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Any additional actions which are required as a result of 
changes in interpretation of the Veterans Claims Assistance 
Act of 2000 or in case law which may be issued after the date 
of this Board Remand should be undertaken as required on 
Remand.  See Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claim, of any type, he 
wants VA to attempt to obtain, which is 
not yet of record.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded an 
opportunity to identify any additional 
potential sources of information 
regarding his activities while on TDY at 
Fort Lewis, Washington.  

The veteran should be afforded the 
opportunity to contact any former fellow 
servicemembers who might be able to 
support his statements or provide 
additional information about duties 
relating to Chambers Lake.  

3.  The veteran should be afforded an 
opportunity to identify any VA or non-VA 
clinical records which are not yet 
associated with the claims file which he 
believes may be relevant to his claim.  

4.  The veteran should be afforded VA 
examination of the genitourinary system.  
The claims file must be made available to 
the reviewer, and the reviewer should 
indicate that pertinent documents therein 
were reviewed.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner should discuss the 
history, onset, and etiology of the 
veteran's prostate cancer and should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder was 
incurred during or as a result of the 
veteran's service, to include any 
incident thereof, such as exposure to 
pesticides, herbicides, or other toxic 
chemical(s).  The complete rationale 
should be provided for any opinion given. 
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

5.  The veteran is hereby notified that, 
as a VA examination has been deemed 
necessary in this case, it is his 
responsibility to report for any 
scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination, documentation should be 
associated with the claims file showing 
that notice of the examination was sent 
to the veteran's last known address, and 
the date on which the notice of 
examination was provided to the veteran 
should be documented.  If any notice 
afforded the veteran is returned as 
undeliverable, the claims file should so 
reflect.  

6.  After the above actions have been 
completed, the claims file should be 
reviewed to determine whether any other 
development is necessary.  After any 
necessary actions have been completed, 
the claim should be readjudicated, with 
consideration of all available theories 
of service connection, including based on 
principles of direct service connection 
(see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994)).  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


